Exhibit 10.3
EXECUTION VERSION
(DEUTSCHE BANK LOGO) [w83072k1w8307204.gif]
Deutsche Bank AG, London Branch
Winchester House
1 Great Winchester Street
London EC2N 2DB
Telephone: 44 20 7545 8000
c/o Deutsche Bank Securities Inc.
60 Wall Street
New York, NY 10005
Telephone: 1-212-250-2500
Internal Reference Nr.: 439461
           June 9, 2011

To:   Integra LifeSciences Holdings Corporation
311 Enterprise Drive
Plainsboro, NJ 08536
Attention: Treasurer
Telephone No.: (609) 275-0500
Facsimile No.: (609) 750-4264

Re: Base Warrants
     DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THIS TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG AND COMPANY SHALL BE TRANSMITTED THROUGH
DBSI. DEUTSCHE BANK AG ACTING THROUGH ITS LONDON BRANCH IS NOT A MEMBER OF THE
SECURITIES INVESTOR PROTECTION CORPORATION (SIPC).
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the Warrants issued by Integra LifeSciences Holdings
Corporation (“Company”) to Deutsche Bank AG, London Branch (“Dealer”) as of the
Trade Date specified below (the “Transaction”). This letter agreement
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below. This Confirmation shall replace any previous agreements and
serve as the final documentation for the Transaction.
     The definitions and provisions contained in the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”), are incorporated
into this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. The
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.

     
Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske
  Deutsche Bank AG is authorized under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online:
 
  http://www.deutsche-bank.com

 



--------------------------------------------------------------------------------



 



     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for (i) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine); (ii) the election
that the “Cross Default” provisions of Section 5(a)(vi) of the Agreement shall
apply to both parties, provided that (a) the phrase “or becoming capable at such
time of being declared” shall be deleted from clause (1) of such
Section 5(a)(vi); (b) the following language shall be added to the end thereof:
“Notwithstanding the foregoing, a default under subsection (2) hereof shall not
constitute an Event of Default if (i) the default was caused solely by error or
omission of an administrative or operational nature; (ii) funds were available
to enable the party to make the payment when due; and (iii) the payment is made
within two Local Business Days of such party’s receipt of written notice of its
failure to pay.”; (c) “Specified Indebtedness” will have the meaning specified
in Section 14 of the Agreement, except that such term shall not include
obligations in respect of deposits received in the ordinary course of a party’s
banking business; and (d) “Threshold Amount” means in relation to Dealer, three
percent (3%) of shareholders’ equity of Deutsche Bank AG (the “Dealer Parent”)
and in relation to Company, USD 25 million.)) on the Trade Date. In the event of
any inconsistency between provisions of that Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no Transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.
2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:
General Terms.

     
Trade Date:
  June 9, 2011
 
   
Effective Date:
  The third Exchange Business Day immediately prior to the Premium Payment Date
 
   
Warrants:
  Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below. For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.
 
   
Warrant Style:
  European
 
   
Seller:
  Company
 
   
Buyer:
  Dealer
 
   
Shares:
  The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“IART”)
 
   
Number of Warrants:
  696,368. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

2



--------------------------------------------------------------------------------



 



     
Warrant Entitlement:
  One Share per Warrant
 
   
Strike Price:
  USD 70.05.
 
   
 
  Notwithstanding anything to the contrary in the Agreement, this Confirmation
or the Equity Definitions, in no event shall the Strike Price be subject to
adjustment to the extent that, after giving effect to such adjustment, the
Strike Price would be less than USD 46.68, except for any adjustment pursuant to
the terms of this Confirmation and the Equity Definitions in connection with
stock splits or similar changes to Company’s capitalization.
 
   
Premium:
  USD 4,948,000
 
   
Premium Payment Date:
  June 15, 2011
 
   
Exchange:
  The NASDAQ Global Select Market
 
   
Related Exchange(s):
  All Exchanges
 
   
Procedures for Exercise.
   
 
   
Expiration Time:
  The Valuation Time
 
   
Expiration Dates:
  Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 100th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall (i) make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date and (ii) if the Daily
Number of Warrants for such Disrupted Day is not reduced to zero, determine the
Settlement Price for such Disrupted Day based on transactions in the Shares on
such Disrupted Day taking into account the nature and duration of such Market
Disruption Event on such day; and provided further that if such Expiration Date
has not occurred pursuant to this clause as of the eighth Scheduled Trading Day
following the last scheduled Expiration Date under the Transaction, the
Calculation Agent shall have the right to declare such Scheduled Trading Day to
be the final Expiration Date and the Calculation Agent shall determine its good
faith estimate of the fair market value for the Shares as of the Valuation Time
on that eighth Scheduled Trading Day or on any subsequent Scheduled Trading Day,
as the Calculation Agent shall determine using commercially reasonable means.
Any Scheduled Trading Day on which,

3



--------------------------------------------------------------------------------



 



     
 
  as of the date hereof, the Exchange is scheduled to close prior to its normal
close of trading shall be deemed not to be a Scheduled Trading Day; if a closure
of the Exchange prior to its normal close of trading on any Scheduled Trading
Day is scheduled following the date hereof, then such Scheduled Trading Day
shall be deemed to be a Disrupted Day in full.
 
   
First Expiration Date:
  March 15, 2017 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.
 
   
Daily Number of Warrants:
  For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.
 
   
Automatic Exercise:
  Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants (as adjusted pursuant to the terms hereof)
for such Expiration Date will be deemed to be automatically exercised at the
Expiration Time on such Expiration Date.
 
   
Market Disruption Event:
  Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clauses (ii) and (iii) in their entirety with “(ii) an Exchange Disruption,
(iii) an Early Closure or (iv) a Regulatory Disruption; in each case that the
Calculation Agent determines is material.”
 
   
Regulatory Disruption:
  Any event that Dealer, in its discretion based on the advice of counsel,
determines makes it advisable with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures, for Dealer to
refrain from or decrease any market activity in connection with the Transaction.
Dealer shall notify Issuer as soon as reasonably practicable that a Regulatory
Disruption has occurred and the Expiration Dates affected by it.
 
   
Valuation Terms.
   
 
   
Valuation Time:
  Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.
 
   
Valuation Date:
  Each Exercise Date.
 
   
Settlement Terms.
   
 
   
Settlement Method Election:
  Applicable; provided that (i) references to “Physical Settlement” in
Section 7.1 of the Equity Definitions shall be replaced by references to “Net
Share Settlement”; (ii) the following is hereby inserted after the words “apply
to such Transaction” in the seventh line of Section 7.1 of the Equity
Definitions:

4



--------------------------------------------------------------------------------



 



     
 
  “and, if Cash Settlement is elected, the percentage of Company’s settlement
obligations with respect to such Transaction, which percentage shall be greater
than 0% and less than or equal to 100%, that shall be settled in cash (the "Cash
Percentage”)”;
 
   
 
  (iii) Company’s election of Cash Settlement shall be deemed to be a
representation and warranty by Company that on the date of such election
(A) Company is not in possession of any material non-public information
regarding Company or the Shares, (B) Company is electing Cash Settlement in good
faith and not as part of a plan or scheme to evade compliance with the federal
securities laws, and (C) the assets of Company at their fair valuation exceed
the liabilities of Company (including contingent liabilities), the capital of
Company is adequate to conduct the business of Company, and Company has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature; (iv) the same election of settlement method and Cash
Percentage shall apply to all Expiration Dates hereunder ; (v) if Company elects
Cash Settlement and specifies a Cash Percentage that is less than or equal to 0%
or greater than 100%, then the notice delivered by Company will be deemed to be
ineffective and the Default Settlement Method will be deemed applicable to such
Transaction and (vi) Company may elect a Cash Percentage only if no event of
default has occurred and is continuing under any indebtedness of Company or its
subsidiaries in an aggregate principal amount of $100 million or more.
 
   
Electing Party:
  Company
 
   
Settlement Method Election Date:
  The third Scheduled Trading Day immediately preceding the First Expiration
Date.
 
   
Default Settlement Method:
  Net Share Settlement
 
   
Cash Percentage:
  0%; provided, however, that if Company (i) validly delivers notice of Cash
Settlement hereunder and (ii) in such notice validly elects a Cash Percentage
greater than 0% and less than or equal to 100%, the Cash Percentage shall equal
the percentage specified as such in such notice.
 
   
Net Share Settlement:
  On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified hereto free of payment through the Clearance System and pay to
Dealer an amount of cash in USD the Fractional Share Amount for such Settlement
Date. For purposes of determining any dividends or distributions payable in
respect of such Shares, Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date.
 
   
Share Delivery Quantity:
  For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the product

5



--------------------------------------------------------------------------------



 



     
 
  of (i) one minus the Cash Percentage, expressed as a fraction, and (ii) the
Net Share Settlement Amount for such Settlement Date divided by the Settlement
Price on the Valuation Date for such Settlement Date, rounded down to the
nearest whole number (for any Settlement Date, the fraction of a share
eliminated by such rounding, the “Share Fraction” for such Settlement Date).
 
   
Fractional Share Amount:
  An amount of cash in USD equal to the product of (i) the Share Fraction for
such Settlement Date and (ii) the Settlement Price on the Valuation Date for
such Settlement Date.
 
   
Net Share Settlement Amount:
  For any Settlement Date, an amount equal to the product of (i) the Number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.
 
   
Cash Settlement:
  If Cash Settlement is applicable, then, on the relevant Settlement Date,
Company shall (i) pay to Dealer an amount of cash in USD equal to sum of (A) the
product of (x) the Cash Percentage and (y) the Net Share Settlement Amount for
such Settlement Date and (B) the Fractional Share Amount, if any, for such
Settlement Date and (ii) deliver to Dealer a number of Shares equal to the Share
Delivery Quantity for such Settlement Date to the account specified hereto free
of payment through the Clearance System. The provisions opposite Net Share
Settlement above shall apply to any Shares delivered pursuant to clause (ii) of
the immediately preceding sentence.
 
   
Settlement Price:
  For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page IART <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume- weighted average price is unavailable, the market value of one
Share on such Valuation Date, as determined by the Calculation Agent).
Notwithstanding the foregoing, if (i) any Expiration Date is a Disrupted Day and
(ii) the Calculation Agent determines that such Expiration Date shall be an
Expiration Date for fewer than the Daily Number of Warrants, as described above,
then the Settlement Price for the relevant Valuation Date shall be the
volume-weighted average price per Share on such Valuation Date on the Exchange,
as determined by the Calculation Agent based on such sources as it deems
appropriate using a volume-weighted methodology, for the portion of such
Valuation Date for which the Calculation Agent determines there is no Market
Disruption Event.
 
   
Settlement Dates:
  As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(k)(i) hereof.

6



--------------------------------------------------------------------------------



 



     
Other Applicable Provisions:
  If Net Share Settlement is applicable, the provisions of Sections 9.1(c), 9.8,
9.9, 9.11 (as modified below), 9.12 and 10.5 of the Equity Definitions will be
applicable as if Physical Settlement were applicable.
 
   
Representation and Agreement:
  Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.
 
   
3. Additional Terms applicable to the Transaction.
   
 
   
Adjustments applicable to the Transaction:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
 
   
Extraordinary Events applicable to the Transaction:
   
 
   
New Shares:
  Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors)” and (b) by
inserting immediately prior to the period the phrase “and (iii) of an entity or
person organized under the laws of the United States, any State thereof or the
District of Columbia that also becomes Company under the Transaction following
such Merger Event or Tender Offer”.
 
   
Consequence of Merger Events:
   
Merger Event:
  Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(h)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.1(b) of the Equity Definitions or Section 9(h)(ii)(B) will apply.
 
   
Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
Share-for-Other:
  Cancellation and Payment (Calculation Agent Determination)

7



--------------------------------------------------------------------------------



 



     
Share-for-Combined:
  Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination).
 
   
Consequence of Tender Offers:
   
 
   
Tender Offer:
  Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(h)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(h)(ii)(A) will apply.
 
   
Share-for-Share:
  Modified Calculation Agent Adjustment
 
   
Share-for-Other:
  Modified Calculation Agent Adjustment
 
   
Share-for-Combined:
  Modified Calculation Agent Adjustment
 
   
Announcement Event:
  If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence or any subsequent announcement relating to the same subject
matter, an “Announcement Event”), then on the earliest of the Expiration Date,
Early Termination Date or other date of cancellation (the “Announcement Event
Adjustment Date”) in respect of each Warrant, the Calculation Agent will
determine the economic effect on such Warrant of the Announcement Event
(regardless of whether the Announcement Event actually results in a Merger Event
or Tender Offer, and taking into account such factors as the Calculation Agent
may determine, including, without limitation, changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the
Transaction whether prior to or after the Announcement Event or for any period
of time, including, without limitation, the period from the Announcement Event
to the relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material, then on the
Announcement Event Adjustment Date for such Warrant, the Calculation Agent shall
make such adjustment to the exercise, settlement, payment or any other terms of
such Warrant as the Calculation Agent determines in its reasonable discretion is
appropriate to account for such economic effect, which adjustment shall be
effective immediately prior to the exercise, termination or cancellation of such
Warrant, as the case may be. For the avoidance of doubt, if more than one
Announcement Event occurs before the Announcement Event Adjustment Date, such
adjustment shall take into account each such Announcement Event.
 
   
Announcement Date:
  The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the

8



--------------------------------------------------------------------------------



 



              second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof.
 
        Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.
 
       
Additional Disruption Events:
       
 
       
Change in Law:
  Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute)” and
(ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions.”
 
       
Failure to Deliver:
  Not Applicable
 
       
Insolvency Filing:
  Applicable
 
       
Hedging Disruption:
  Applicable; provided that:
 
       
 
  (i)   Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section;

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
 
       
 
  (ii)   Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the

9



--------------------------------------------------------------------------------



 



     
 
  Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.
 
   
Increased Cost of Hedging:
  Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  200 basis points
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  25 basis points
 
   
Hedging Party:
  For all applicable Additional Disruption Events, Dealer.
 
   
Determining Party:
  For all applicable Extraordinary Events, Dealer.
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
4. Calculation Agent.
  Dealer, whose judgments, determinations and calculations shall be made in good
faith and in a commercially reasonable manner. Following any determination or
calculation by the Calculation Agent hereunder, upon a written request by
Company, the Calculation Agent will provide to Company by e-mail to the e-mail
address provided by Company in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such calculation.

5.   Account Details.

  (a)   Account for payments to Company:

Bank Name: Wells Fargo Bank
ABA #: 121000248
Beneficiary: First Clearing, LLC
Account #: 4122023377
FFC Account Name: Integra LifeSciences Holdings Corp
FFC Account Number: 8595-0713         Account for delivery of Shares from
Company:         American Stock Transfer & Trust Co LLC
Transfer Agent # 2941
Account # 10249     (b)   Account for payments to Dealer:         To be provided
by Dealer.

10



--------------------------------------------------------------------------------



 



      Account for delivery of Shares to Dealer:         To be provided by
Dealer.

6.   Offices.

  (a)   The Office of Company for the Transaction is: Inapplicable, Company is
not a Multibranch Party.     (b)   The Office of Dealer for the Transaction is:
London

7.   Notices.

  (a)   Address for notices or communications to Company:         Integra
LifeSciences Holdings Corporation

     
311 Enterprise Drive
   
Plainsboro, NJ
  08536 
Attention:
  Treasurer
Telephone No.:
  (609) 275-0500 
Facsimile No.:
  (609) 750-4264 

  (b)   Address for notices or communications to Dealer:

     
To:
  Deutsche Bank AG, London Branch
 
  c/o Deutsche Bank Securities Inc.
Attn:
  Faiz Khan / Andrew Yaeger
Group:
  Equity-Linked Capital Markets
 
  60 Wall Street, 4th Floor
 
  New York, NY 10005
Faiz Tel:
  212-250-0668
Faiz Email:
  faiz.khan@db.com
Andrew Tel:
  212-250-2717
Andrew Email:
  Andrew.yaeger@db.com
Facsimile:
  732-460-7499
 
   
With a copy to:
   
 
   
Attn:
  Lars Kestner / Dushyant Chadha
Group:
  Corporate Derivatives
 
  60 Wall Street, 4th Floor
 
  New York, NY 10005
Lars Tel:
  212-250-6043
Lars Email:
  lars.kestner@db.com
Dushyant Tel:
  212-250-4980 Dushyant Email: dushyant.chadha@db.com

8.   Representations and Warranties of Company.       Each of the
representations and warranties of Company set forth in Section 3 of the Purchase
Agreement (the “Purchase Agreement”), dated as of June 9, 2011, between Company
and the representatives of the Initial Purchasers party thereto (the
“Representatives”), is true and correct and is hereby deemed to be repeated to
Dealer as if set forth herein; provided that no such representation or warranty,
other than the representations and warranties set forth in Sections 3(a), (b),
(d) and (e) of the Purchase Agreement, may be the basis of an Event of Default
under Section 5(a)(iv) of the Agreement. Company hereby further represents and
warrants to Dealer on the date hereof, on and as of the Premium Payment Date
and, in the case of the representations in Section 8(d), at all times until
termination of the Transaction, that:

11



--------------------------------------------------------------------------------



 



  (a)   Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.     (b)  
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.     (c)   No
consent, approval, authorization, or order of, or filing with, any governmental
agency or body or any court is required in connection with the execution,
delivery or performance by Company of this Confirmation, except such as have
been obtained or made and such as may be required under the Securities Act of
1933, as amended (the “Securities Act”) or state securities laws. (d) A number
of Shares equal to the Maximum Number of Shares (as defined below) (the “Warrant
Shares”) have been reserved for issuance by all required corporate action of
Company. The Warrant Shares have been duly authorized and, when delivered
against payment therefor (which may include Net Share Settlement in lieu of
cash) and otherwise as contemplated by the terms of the Warrants following the
exercise of the Warrants in accordance with the terms and conditions of the
Warrants, will be validly issued, fully-paid and non-assessable, and the
issuance of the Warrant Shares will not be subject to any preemptive or similar
rights.     (e)   Company is not and will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.     (f)   Company is an “eligible contract participant” (as
such term is defined in Section 1a(12) of the Commodity Exchange Act, as
amended, other than a person that is an eligible contract participant under
Section 1a(12)(C) of the Commodity Exchange Act).     (g)   Each of Company and
its officers and directors is not, on the date hereof, in possession of any
material non-public information with respect to Company or the Shares.

9.   Other Provisions.

  (a)   Opinions. Company shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.    
(b)   Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 26,749,873 (in the case of the first such notice) or
(ii) thereafter more than 1,622,916 less than the number of Shares included in
the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its

12



--------------------------------------------------------------------------------



 



      affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s hedging activities as a consequence of becoming, or of the risk of
becoming, a Section 16 “insider”, including without limitation, any forbearance
from hedging activities or cessation of hedging activities and any losses in
connection therewith with respect to the Transaction), claims, damages,
judgments, liabilities and expenses (including reasonable attorney’s fees),
joint or several, that an Indemnified Person actually may become subject to, as
a result of Company’s failure to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within
30 days, upon written request, each of such Indemnified Persons for any
reasonable legal or other expenses incurred in connection with investigating,
preparing for, providing testimony or other evidence in connection with or
defending any of the foregoing. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against the Indemnified Person, such Indemnified Person shall promptly
notify Company in writing, and Company, upon request of the Indemnified Person,
shall retain counsel reasonably satisfactory to the Indemnified Person to
represent the Indemnified Person and any others Company may designate in such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding. Company shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Company agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Company shall not, without the prior written consent of
the Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.     (c)  
Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.     (d)   No Manipulation. Company is not entering into
the Transaction to create actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or to raise or
depress or otherwise manipulate the price of the Shares (or any security
convertible into or exchangeable for the Shares) or otherwise in violation of
the Exchange Act.     (e)   Transfer or Assignment. Company may not transfer any
of its rights or obligations under the Transaction without the prior written
consent of Dealer. Dealer may, without Company’s consent, transfer or assign all
or any part of its rights or obligations under the Transaction to any third
party. If at any time at which (A) the Section 16 Percentage exceeds 7.5%,
(B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
Warrants to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position

13



--------------------------------------------------------------------------------



 



      exists, then Dealer may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a Terminated Portion, a payment shall be made pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Warrants equal to the number of Warrants underlying the
Terminated Portion, (2) Company were the sole Affected Party with respect to
such partial termination and (3) the Terminated Portion were the sole Affected
Transaction (and, for the avoidance of doubt, the provisions of Section 9(j)
shall apply to any amount that is payable by Company to Dealer pursuant to this
sentence as if Company was not the Affected Party). The “Section 16 Percentage”
as of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Warrant Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (1) the
product of the Number of Warrants and the Warrant Entitlement and (2) the
aggregate number of Shares underlying any other warrants purchased by Dealer
from Company, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of Company
that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that could give rise to reporting or
registration obligations (except for any filings of Schedule 13D or Schedule 13G
under the Exchange Act or any other filing obligations applicable as of the date
hereof) or other requirements (including obtaining prior approval from any
person or entity) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.     (f)  
Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares (an “Ex-Dividend Date”), then the
Calculation Agent will adjust any of the Strike Price, Number of Warrants and/or
Daily Number of Warrants to preserve the fair value of the Warrants to Dealer
after taking into account such dividend.     (g)   Role of Agent. Whenever
delivery of funds or other assets is required hereunder by or to Company, such
delivery shall be effected through DBSI. In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Company shall be transmitted exclusively through DBSI.     (h)   Additional
Provisions.

  (i)   Amendments to the Equity Definitions:

14



--------------------------------------------------------------------------------



 



  (A)   Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “an”;
and adding the phrase “or Warrants” at the end of the sentence.     (B)  
Section 11.2(c) of the Equity Definitions is hereby amended by (x) replacing the
words “a diluting or concentrative” with “an”, (y) adding the phrase “or
Warrants” after the words “the relevant Shares” in the same sentence and
(z) deleting the phrase “(provided that no adjustments will be made to account
solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing it with the phrase
“(and, for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares).”     (C)   Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the word “a material”; and adding the
phrase “or Warrants” at the end of the sentence.     (D)   Section 12.6(a)(ii)
of the Equity Definitions is hereby amended by (1) deleting from the fourth line
thereof the word “or” after the word “official” and inserting a comma therefor,
and (2) deleting the semi-colon at the end of subsection (B) thereof and
inserting the following words therefor “or (C) at Dealer’s option, the
occurrence of any of the events specified in Section 5(a)(vii) (1) through
(9) of the ISDA Master Agreement with respect to that Issuer.”     (E)  
Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

  (x)   deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and     (y)   deleting the phrase “neither the Non-Hedging Party nor the Lending
Party lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence.

  (F)   Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

  (x)   adding the word “or” immediately before subsection “(B)” and deleting
the comma at the end of subsection (A); and     (y)   (1) deleting subsection
(C) in its entirety, (2) deleting the word “or” immediately preceding subsection
(C) and (3) deleting the penultimate sentence in its entirety and replacing it
with the sentence “The Hedging Party will determine the Cancellation Amount
payable by one party to the other.”

  (ii)   Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to Section
6(b) of the Agreement, (2) Company shall be deemed the sole Affected Party with
respect to such Additional Termination Event and (3) the Transaction shall be
deemed the sole Affected Transaction:

  (A)   A “person” or “group” within the meaning of Section 13(d) of the
Exchange Act, other than Company, its subsidiaries and its and their employee
benefit plans, files a Schedule TO or any schedule, form or report under the
Exchange Act disclosing that such person or group has become the “beneficial
owner,” as

15



--------------------------------------------------------------------------------



 



      defined in Rule 13d-3 under the Exchange Act, of the common equity of
Company representing more than 50% of the voting power of such common equity.  
  (B)   The consummation of (I) any recapitalization, reclassification or change
of the Shares (other than changes resulting from a subdivision or combination)
as a result of which the Shares would be converted into, or exchanged for,
stock, other securities, other property or assets, (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property, other than a merger of
Company solely for the purpose of changing Company’s jurisdiction of
incorporation, that results in a reclassification, conversion or exchange of
then outstanding Shares solely into shares of common stock of the surviving
entity, or (III) any sale, lease or other transfer in one transaction or a
series of transactions of all or substantially all of the consolidated assets of
Company and its subsidiaries, taken as a whole, to any person other than one of
Company’s subsidiaries; provided, however, that a transaction described in
clause (II) pursuant to which one or more holders of Company’s common equity
entitled to vote generally in elections of directors immediately prior to such
transaction have the entitlement to exercise, directly or indirectly, 50% or
more of the total voting power of all classes of Company’s common equity
entitled to vote generally in elections of directors of the continuing or
surviving person immediately after giving effect to such transaction shall not
constitute an Additional Termination Event pursuant to this clause (B).     (C)
  Default by Company or any subsidiary of Company in the payment when due, after
the expiration of any applicable grace period, of principal of, or premium, if
any, or interest on, recourse indebtedness for money borrowed in the aggregate
principal amount then outstanding of $25.0 million or more, or acceleration of
Company’s or any subsidiary of Company’s recourse indebtedness for money
borrowed in the aggregate principal amount of $25.0 million or more so that it
becomes due and payable before the date on which it would otherwise have become
due and payable, if such default is not cured or waived, or such acceleration is
not rescinded, as the case may be.     (D)   A final judgment for the payment of
$25.0 million or more (excluding any amounts covered by insurance) rendered
against Company or any of its subsidiaries, which judgment is not discharged or
stayed within 60 days after (I) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (II) the date on which all
rights to appeal have been extinguished.     (E)   Dealer, despite using
commercially reasonable efforts, is unable or reasonably determines that it is
impractical or illegal, to hedge its exposure with respect to the Transaction in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer).

      Notwithstanding the foregoing, a transaction or transactions described in
clauses (A) or (B) above shall not constitute an Additional Termination Event if
at least 90% of the consideration received or to be received by the holders of
the Shares, excluding cash payments for fractional shares and cash payments made
in respect of dissenters’ appraisal rights, in connection with such transaction
or transactions consists of shares of common stock, ordinary shares, American
depositary receipts or American depositary shares that are listed or quoted on
any of The New York Stock Exchange, The NASDAQ Global

16



--------------------------------------------------------------------------------



 



      Select Market or The NASDAQ Global Market (or any of their respective
successors) or will be so listed or quoted when issued or exchanged in
connection with such transaction or transactions

  (i)   No Collateral or Set-off. Notwithstanding any provision of the Agreement
or any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. Each party waives any and
all rights it may have to set off obligations arising under the Agreement and
the Transaction against other obligations between the parties, whether arising
under any other agreement, applicable law or otherwise.     (j)   Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If, in respect of the Transaction, an amount is payable by Company to
Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions
or (B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a
“Payment Obligation”), Company shall have the right, in its sole discretion, to
satisfy the Payment Obligation by the Share Termination Alternative (as defined
below) (except that Company shall not have the right to make such an election in
the event of (I) a Nationalization, Insolvency, Merger Event or Tender Offer in
which the consideration to be paid to holders of Shares consists solely of cash,
(II) a Merger Event or Tender Offer that is within Company’s control, or
(III) an Event of Default in which Company is the Defaulting Party or a
Termination Event in which Company is the Affected Party, other than an Event of
Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Company’s control) and shall give irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
5:00 p.m. (New York City time) on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable; provided that if
Company does not validly elect to satisfy the Payment Obligation by the Share
Termination Alternative, Dealer shall have the right to require Company to
satisfy its Payment Obligation by the Share Termination Alternative.

     
Share Termination Alternative:
  If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(k)(i) below, in satisfaction, subject to Section 9(k)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.
 
   
Share Termination Delivery
Property:
  A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the relevant Payment Obligation divided by the Share Termination
Unit Price. The Calculation Agent shall adjust the amount of Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price (without giving effect
to any discount pursuant to Section 9(k)(i)).
 
   
Share Termination Unit Price:
  The value to Dealer of property contained in one Share Termination Delivery
Unit on the date such Share Termination Delivery Units are to be delivered as
Share Termination Delivery Property, as determined by the Calculation Agent in
its discretion by commercially reasonable means. In the case

17



--------------------------------------------------------------------------------



 



     
 
  of a Private Placement of Share Termination Delivery Units that are Restricted
Shares (as defined below), as set forth in Section 9(k)(i) below, the Share
Termination Unit Price shall be determined by the discounted price applicable to
such Share Termination Delivery Units. In the case of a Registration Settlement
of Share Termination Delivery Units that are Restricted Shares (as defined
below) as set forth in Section 9(k)(ii) below, the Share Termination Unit Price
shall be the Settlement Price on the Merger Date, Tender Offer Date,
Announcement Date (in the case of a Nationalization, Insolvency or Delisting),
Early Termination Date or date of cancellation, as applicable. The Calculation
Agent shall notify Company of the Share Termination Unit Price at the time of
notification of such Payment Obligation to Company or, if applicable, at the
time the discounted price applicable to the relevant Share Termination Units is
determined pursuant to Section 9(k)(i).
 
   
Share Termination Delivery Unit:
  In the case of a Termination Event, Event of Default Additional Disruption
Event or Delisting, one Share or, in the case of Nationalization, Insolvency,
Tender Offer or Merger Event, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency, Tender Offer or Merger
Event. If such Nationalization, Insolvency, Tender Offer or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
 
   
Failure to Deliver:
  Inapplicable
 
   
Other applicable provisions:
  If Share Alternative Termination is applicable, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 (as modified below), 9.12 and 10.5 of the Equity
Definitions will be applicable as if Physical Settlement were applicable.

  (k)   Registration/Private Placement Procedures. If, in the reasonable
judgment of Dealer based on the advice of counsel, following any delivery of
Shares or Share Termination Delivery Property to Dealer hereunder, such Shares
or Share Termination Delivery Property would be in the hands of Dealer subject
to any applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the First
Expiration Date, a Private Placement Settlement or Registration Settlement for
all deliveries of Restricted Shares for all such Expiration Dates which election
shall be applicable to all Settlement Dates for such Warrants and the procedures
in clause (i) or clause

18



--------------------------------------------------------------------------------



 



(ii) below shall apply for all such delivered Restricted Shares on an aggregate
basis commencing after the final Settlement Date for such Warrants. The
Calculation Agent shall make reasonable adjustments to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

  (i)   If Company elects to settle the Transaction pursuant to this clause (i)
(a “Private Placement Settlement”), then delivery of Restricted Shares by
Company shall be effected in accordance with customary private placement
procedures for placements of equity securities of substantially similar size
reasonably acceptable to Dealer; provided that Company may not elect a Private
Placement Settlement if, on the date of its election, it has taken, or caused to
be taken, any action that would make unavailable either the exemption pursuant
to Section 4(2) of the Securities Act for the sale by Company to Dealer (or any
affiliate designated by Dealer) of the Restricted Shares or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Restricted Shares by Dealer (or any such affiliate of Dealer). The Private
Placement Settlement of such Restricted Shares shall include customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Restricted Shares by Dealer), opinions and certificates,
and such other documentation as is customary for private placements of equity
securities of substantially similar size, all reasonably acceptable to Dealer.
In the case of a Private Placement Settlement, Dealer shall determine the
appropriate discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or any Settlement Price (in the case of settlement of Shares pursuant to
Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder. Notwithstanding the Agreement or this
Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company, of such applicable
discount and the number of Restricted Shares to be delivered pursuant to this
clause (i). For the avoidance of doubt, delivery of Restricted Shares shall be
due as set forth in the previous sentence and not be due on the Share
Termination Payment Date (in the case of settlement of Share Termination
Delivery Units pursuant to Section 9(j) above) or on the Settlement Date for
such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).     (ii)   If Company elects to settle the Transaction
pursuant to this clause (ii) (a "Registration Settlement”), then Company shall
promptly (but in any event no later than the beginning of the Resale Period)
file and use its reasonable best efforts to make effective under the Securities
Act a registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to Dealer, to cover the
resale of such Restricted Shares in accordance with customary resale
registration procedures, including covenants, conditions, representations,
underwriting discounts (if applicable), commissions (if applicable), indemnities
due diligence rights, opinions and certificates, and such other documentation as
is customary in underwriting agreements for equity resales of substantially
similar size, all reasonably acceptable to Dealer. If Dealer, in its reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the "Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the

19



--------------------------------------------------------------------------------



 



      Payment Obligation (as defined above), (ii) the date upon which all
Restricted Shares have been sold or transferred pursuant to Rule 144 (or similar
provisions then in force) or Rule 145(d)(2) (or any similar provision then in
force) under the Securities Act and (iii) the date upon which all Restricted
Shares may be sold or transferred by a non-affiliate pursuant to Rule 144 (or
any similar provision then in force) or Rule 145(d)(2) (or any similar provision
then in force) under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on the last day of the
Resale Period (as if such day was the “Valuation Date” for purposes of computing
such Settlement Price), has a dollar value equal to the Additional Amount. The
Resale Period shall continue to enable the sale of the Make-whole Shares. If
Company elects to pay the Additional Amount in Shares, the requirements and
provisions for Registration Settlement shall apply. This provision shall be
applied successively until the Additional Amount is equal to zero. In no event
shall Company deliver a number of Restricted Shares greater than the Maximum
Number of Shares.     (iii)   Without limiting the generality of the foregoing,
Company agrees that any Restricted Shares delivered to Dealer, as purchaser of
such Restricted Shares, (A) may be transferred by and among Dealer and its
affiliates and Company shall effect such transfer without any further action by
Dealer and (B) after the period of 6 months from the Trade Date (or 1 year from
the Trade Date if, at such time, informational requirements of Rule 144(c) under
the Securities Act are not satisfied with respect to Company) has elapsed after
any Settlement Date or Share Termination Payment Date, as applicable, for such
Restricted Shares, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon request by Dealer
(or such affiliate of Dealer) to Company or such transfer agent, without any
requirement for the delivery of any certificate, consent, agreement, opinion of
counsel, notice or any other document, any transfer tax stamps or payment of any
other amount or any other action by Dealer (or such affiliate of Dealer).    
(iv)   If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

  (l)   Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder, (i) the Section 16 Percentage would exceed 7.5%, or
(ii) the Share Amount would exceed the Applicable Share Limit. Any purported
delivery hereunder shall be void and have no effect to the extent (but only to
the extent) that, after such delivery, (i) the Section 16 Percentage would
exceed 7.5%, or (ii) the Share Amount would exceed the Applicable Share Limit.
If any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Company’s obligation to make such delivery shall not
be extinguished and Company shall make such delivery as promptly as practicable
after, but in no event later than one Business Day after, Dealer gives notice to
Company that, after such delivery, (i) the Section 16 Percentage would not
exceed 7.5%, and (ii) the Share Amount would not exceed the Applicable Share
Limit.     (m)   Share Deliveries. Company acknowledges and agrees that, to the
extent the holder of this Warrant is not then an affiliate and has not been an
affiliate for 90 days (it being understood that Dealer

20



--------------------------------------------------------------------------------



 



      will not be considered an affiliate under this paragraph solely by reason
of its receipt of Shares pursuant to the Transaction), and otherwise satisfies
all holding period and other requirements of Rule 144 of the Securities Act
applicable to it, any delivery of Shares or Share Termination Delivery Property
hereunder at any time after 6 months from the Trade Date (or 1 year from the
Trade Date if, at such time, informational requirements of Rule 144(c) are not
satisfied with respect to Company) shall be eligible for resale under Rule 144
of the Securities Act and Company agrees to promptly remove, or cause the
transfer agent for such Shares or Share Termination Delivery Property, to
remove, any legends referring to any restrictions on resale under the Securities
Act from the Shares or Share Termination Delivery Property. Company further
agrees that any delivery of Shares or Share Termination Delivery Property prior
to the date that is 6 months from the Trade Date (or 1 year from the Trade Date
if, at such time, informational requirements of Rule 144(c) are not satisfied
with respect to Company), may be transferred by and among Dealer and its
affiliates and Company shall effect such transfer without any further action by
Dealer. Notwithstanding anything to the contrary herein, Company agrees that any
delivery of Shares or Share Termination Delivery Property shall be effected by
book-entry transfer through the facilities of DTC, or any successor depositary,
if at the time of delivery, such class of Shares or class of Share Termination
Delivery Property is in book-entry form at DTC or such successor depositary.
Notwithstanding anything to the contrary herein, to the extent the provisions of
Rule 144 of the Securities Act or any successor rule are amended, or the
applicable interpretation thereof by the Securities and Exchange Commission or
any court change after the Trade Date, the agreements of Company herein shall be
deemed modified to the extent necessary, in the opinion of outside counsel of
Company, to comply with Rule 144 of the Securities Act, as in effect at the time
of delivery of the relevant Shares or Share Termination Delivery Property.    
(n)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.     (o)   Tax Disclosure. Effective from the
date of commencement of discussions concerning the Transaction, Company and each
of its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Company relating to such tax treatment and tax
structure.     (p)   Maximum Share Delivery.

  (i)   Notwithstanding any other provision of this Confirmation, the Agreement
or the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than two times the Number of Shares (the
“Maximum Number of Shares”) to Dealer in connection with the Transaction.    
(ii)   In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(p)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date that prior to the relevant date become no longer so reserved or
(C) Company additionally authorizes any unissued

21



--------------------------------------------------------------------------------



 



      Shares that are not reserved for other transactions; provided that in no
event shall Company deliver any Shares or Restricted Shares to Dealer pursuant
to this Section 9(p)(ii) to the extent that such delivery would cause the
aggregate number of Shares and Restricted Shares delivered to Dealer to exceed
the Maximum Number of Shares. Company shall immediately notify Dealer of the
occurrence of any of the foregoing events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares or
Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

  (q)   Right to Extend. Dealer may postpone, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment based on the advice of counsel, that such extension is reasonably
necessary or advisable to preserve Dealer’s hedging or hedge unwind activity
hereunder in light of existing liquidity conditions or to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer.     (r)   Status of Claims in Bankruptcy.
Dealer acknowledges and agrees that this Confirmation is not intended to convey
to Dealer rights against Company with respect to the Transaction that are senior
to the claims of common stockholders of Company in any United States bankruptcy
proceedings of Company; provided that nothing herein shall limit or shall be
deemed to limit Dealer’s right to pursue remedies in the event of a breach by
Company of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Dealer’s rights in respect of any transactions other than the Transaction.    
(s)   Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.    
(t)   Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).     (u)   Early Unwind. In the event
the sale of the “Underwritten Securities” (as defined in the Purchase Agreement)
is not consummated with the Representatives for any reason, or Company fails to
deliver to Dealer opinions of counsel as required pursuant to Section 9(a), in
each case by 5:00 p.m. (New York City time) on the Premium Payment Date, or such
later date as agreed upon by the parties (the Premium Payment Date or such later
date the “Early Unwind Date”), the Transaction shall automatically terminate
(the “Early Unwind”), on the Early Unwind Date and

22



--------------------------------------------------------------------------------



 



(i) the Transaction and all of the respective rights and obligations of Dealer
and Company under the Transaction shall be cancelled and terminated and
(ii) each party shall be released and discharged by the other party from and
agrees not to make any claim against the other party with respect to any
obligations or liabilities of the other party arising out of and to be performed
in connection with the Transaction either prior to or after the Early Unwind
Date; provided that, other than in cases involving a breach of the Purchase
Agreement by Dealer, Company shall purchase from Dealer on the Early Unwind Date
all Shares purchased by Dealer or one or more of its affiliates in connection
with the Transaction at the then prevailing market price. Each of Dealer and
Company represents and acknowledges to the other that, subject to the proviso
included in this Section 9(u), upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

  (v)   Payment by Dealer. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer
owes to Company an amount calculated under Section 6(e) of the Agreement, or
(ii) Dealer owes to Company, pursuant to Section 12.7 or Section 12.9 of the
Equity Definitions, an amount calculated under Section 12.8 of the Equity
Definitions, such amount shall be deemed to be zero.

[Remainder of Page Intentionally Blank]

23



--------------------------------------------------------------------------------



 



(DEUTSCHE BANK LOGO) [w83072k1w8307204.gif]
     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Deutsche Bank
Securities Inc., 60 Wall Street, New York, NY 10005, or by fax to (212) 797
8974.

              Very truly yours,
 
            Deutsche Bank AG, London Branch
 
       
 
  By:   /s/ Lars Kestner
 
            Authorised Signatory     Name: Lars Kestner
Managing Director
 
       
 
  By:   /s/ Michael Sanderson
 
            Authorised Signatory     Name: Michael Sanderson
Managing Director
 
            Deutsche Bank Securities Inc., acting solely as Agent in connection
with the Transaction
 
       
 
  By:   /s/ Lars Kestner
 
            Authorized Signatory     Name: Lars Kestner
Managing Director
 
       
 
  By:   /s/ Michael Sanderson
 
            Authorized Signatory     Name: Michael Sanderson
Managing Director

Accepted and confirmed
as of the Trade Date:
Integra LifeSciences Holdings Corporation

         
By:
  /s/ Stuart M. Essig
 
    Authorized Signatory     Name: Stuart M. Essig, CEO    

[DB Warrant Confirmation]

     
Chairman of the Supervisory Board: Clemens Börsig Management Board: Josef
Ackermann (Chairman), Hugo Bänziger, Jürgen Fitschen, Anshuman Jain, Stefan
Krause, Hermann-Josef Lamberti, Rainer Neske
  Deutsche Bank AG is authorized under German Banking Law (competent authority:
BaFin — Federal Financial Supervising Authority) and regulated by the Financial
Services Authority for the conduct of UK business; a member of the London Stock
Exchange. Deutsche Bank AG is a joint stock corporation with limited liability
incorporated in the Federal Republic of Germany HRB No. 30 000 District Court of
Frankfurt am Main; Branch Registration in England and Wales BR000005; Registered
address: Winchester House, 1 Great Winchester Street, London EC2N 2DB. Deutsche
Bank Group online:
 
  http://www.deutsche-bank.com

 